DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 03, 2021 has been entered.

Status of the Claims
By amendment filed December 03, 2021 claims 1, 2, 9 and 21 have been amended. Claims 1 through 7 and 9 through 21 are currently pending.

Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al (U.S. Patent Publication No. 8,632,651) in view of Lewicki et al (U.S. Patent # 9,862,140) and Holubka et al (U.S. Patent # 8,586,149).
	In the case of claims 10-14, 19 and 20, Hicks teaches a method for modifying an initial polymer structure comprised of bonding composites together using an adhesive (Abstract). The method of Hicks comprised providing a polymer structure comprising at least one exposed surface in the form of a composite work piece. The exposed surface of the composite work piece is then treated with plasma to obtain a treated surface. Adhesive is then administered onto the treated surface followed by contacting adhesive/treated surface with a complementary polymer 
	Hicks does not teach that the polymer structure/composite work piece and complementary polymer structure/composite second work piece were formed by 3D-printing. However, Hicks does teach that the composite structures/work pieces were fiber-reinforced polymer composites used to form aerospace components (Column 1 Lines 42-62 and Column 5 Lines 19-31).
	Lewicki teaches that it was known in the art to form fiber-reinforced polymer products used in the aerospace industry by three-dimensional printing (Abstract, Column 3 Lines 39-49, Column 4 Lines 5-8 and Column 5 Lines 13-18).
	Based on the teachings of Lewicki, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the composite work pieces of Hicks by 3D-priting because it was known in the art to form fiber-reinforced polymer composite products used in aerospace applications by 3D-printing and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Neither Hicks nor Lewicki teach having measured the contact angel of the treated surface and measured the concentration of oxygen-containing functional groups and the ratio of oxygen to carbon of the surface before and after treatment.
	Holubka teaches a process for increasing the surface energy of an article having a polymeric surface by increasing the concentration of oxygen atoms and reducing the contact angle of the surface (Abstract and Column 4 Lines 47-58 and Column 5 Lines 41-56). Holubka teaches that the increase in surface energy increased adhesion between the article surface and a supplied adhesive and component to be bonded to that surface (Column 2 Line 55 through 
	Based on the teachings of Holubka, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have measured contact angle of the treated surface of Hicks in view of Lewicki and have measured the concentration of the oxygen-containing functional groups and the ratio of oxygen to carbon of the surface before and after treatment in order to ensure that the surface energy was sufficiently increased in order to enhance adhesive bonding between the composite work piece/initial polymer structure and the second work piece/complementary polymer structure.
	As for claim 15, Hicks teaches that a second surface of the second work piece/complementary polymer structure was treated with the plasma (Column 4 Lines 20-29).
	As for claim 16, Hicks teaches an embodiment wherein the composite work pieces/polymer structures bonded together comprised the same polymer (Column 6 Lines 39-47).
	As for claim 17, Hicks teaches that the plasma was a non-thermal, atmospheric pressure plasma (Column 3 Line 56 through Column 4 Line 2).
	As for claim 18, Hicks teaches that the active gas for the plasma was oxygen or air (Column 6 Lines 10-19).

Allowable Subject Matter







Claims 1-7, 9 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	The amendments to the claims have overcome the 112(a) and 112(b) rejections.
	Furthermore, Hicks teaches a process for modifying a polymer structure wherein a structure with a localized defect/damage was provided, treated with a plasma, coated with an adhesive to the treated surface and contacted with a complementary polymer structure. However, Hicks does not fairly teach or suggest that the localized defect/damage was a localized printing defect.

Response to Arguments
Applicant's arguments filed December 03, 2021 with respect to the rejection of claims 10-20 have been fully considered but they are not persuasive.










In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Furthermore, as was discussed in the previous Office Actions, applicant arguments concerning the rejection of claims 10 through 20 are not persuasive because by measuring the contact angle of a surface you are also measuring the contact angle between that surface and any coating deposited on that surface.

Conclusion
	Claims 10 through 20 have been rejected and claims 1 through 7, 9 and 21 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.